 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   RUDY DELEAL,                                         Case No.: 19cv0522 MMA (NLS)
12                                      Petitioner,
                                                          ORDER CONSTRUING PETITION
13   v.                                                   AS ONE FILED PURSUANT TO 28
                                                          U.S.C. § 2254
14   KEN CLARK, Warden,
15                                   Respondent.
16
17          Petitioner, a state prisoner proceeding pro se, has filed a Petition for Writ of
18   Habeas Corpus pursuant to 28 U.S.C. § 2241 and has paid the $5.00 filing fee.
19        CONSTRUING PETITION AS ONE FILED PURSUANT TO 28 U.S.C. § 2254
20          Although Petitioner filed this action pursuant to 28 U.S.C. § 2241, he is a state
21   prisoner attacking the validity of a state court conviction and sentence imposed by the
22   state of California. Section 2254 is properly understood as “in effect implement[ing] the
23   general grant of habeas corpus authority found in § 2241 as long as the person is in
24   custody pursuant to the judgment of a state court, and not in state custody for some other
25   reason, such as pre-conviction custody, custody awaiting extradition, or other forms of
26   custody that are possible without a conviction.” [citations omitted.] White v. Lambert,
27   370 F.3d 1002, 1006 (9th Cir. 2004) (quoting Walker v. O’Brien, 216 F.3d 626, 633 (7th
28   Cir. 2000) (emphasis in original). Therefore, Petitioner may not proceed under section

                                                      1
                                                                                  19cv0522 MMA (NLS)
 1   2241, but may only proceed with a habeas action in federal court under 28 U.S.C. § 2254.
 2   Id. at 1006-07 (holding that section 2254 is the proper jurisdictional basis for a habeas
 3   petition brought by an individual “in custody pursuant to a state court judgment”). The
 4   Court therefore CONSTRUES the petition as one filed pursuant to 28 U.S.C. § 2254.
 5   The Clerk of Court will modify the docket accordingly.
 6         IT IS SO ORDERED.
 7   Dated: March 29, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                19cv0522 MMA (NLS)
